
	
		II
		110th CONGRESS
		2d Session
		H. R. 998
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To direct the Librarian of Congress and the
		  Secretary of the Smithsonian Institution to carry out a joint project at the
		  Library of Congress and the National Museum of African American History and
		  Culture to collect video and audio recordings of personal histories and
		  testimonials of individuals who participated in the Civil Rights movement, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Rights History Project Act of
			 2008.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)A fundamental principle of American
			 democracy is that individuals should stand up for their rights and beliefs and
			 fight for justice.
				(2)The actions of those who participated in
			 the Civil Rights movement from the 1950’s through the 1960’s are a shining
			 example of this principle in action, demonstrated in events as varied as the
			 Montgomery Bus Boycott, the sit-ins, the Freedom Rides, the March on
			 Washington, the drive for voting rights in Mississippi, and the March to
			 Selma.
				(3)While the Civil Rights movement had many
			 visible leaders, including Thurgood Marshall, Dr. Martin Luther King, Jr., and
			 Rosa Parks, there were many others whose impact and experience were just as
			 important to the cause but who are not as well known.
				(4)The participants
			 in the Civil Rights movement possess an invaluable resource in their first-hand
			 memories of the movement, and the recording of the retelling of their stories
			 and memories will provide a rich, detailed history of our Nation during an
			 important and tumultuous period.
				(5)It is in the Nation’s interest to undertake
			 a project to collect oral histories of individuals from the Civil Rights
			 movement so future generations will be able to learn of their struggle and
			 sacrifice through primary-source, eyewitness material. A coordinated Federal
			 project would also focus attention on the efforts undertaken by various public
			 and private entities to collect and interpret articles in all formats relating
			 to the Civil Rights movement, and serve as a model for future projects
			 undertaken in museums, libraries, and universities throughout the
			 Nation.
				(6)The Library of Congress and the Smithsonian
			 Institution are appropriate repositories to collect, preserve, and make
			 available to the public a collection of these oral histories. The Library and
			 Smithsonian have expertise in the management of documentation projects, and
			 experience in the development of cultural and educational programs for the
			 public.
				(b)PurposeIt
			 is the purpose of this Act to create a new federally sponsored, authorized, and
			 funded project that will coordinate at a national level the collection of video
			 and audio recordings of personal histories and testimonials of individuals who
			 participated in the American Civil Rights movement that will build upon and
			 complement previous and ongoing documentary work on this subject, and to assist
			 and encourage local efforts to preserve the memories of such individuals so
			 that Americans of all current and future generations may hear from them
			 directly and better appreciate the sacrifices they made.
			3.Establishment of
			 joint project at Library of Congress and National Museum of African American
			 History and Culture to collect video and audio recordings of histories of
			 participants in American civil rights movement
			(a)Establishment of
			 project
				(1)In
			 generalWithin the limits of available funds, the Librarian of
			 Congress (hereafter referred to as the Librarian) and the
			 Secretary of the Smithsonian Institution (hereafter referred to as the
			 Secretary), acting jointly, shall establish an oral history
			 project—
					(A)to survey, during the initial phase of the
			 project, collections of audio and video recordings of the reminiscences of
			 participants in the Civil Rights movement that are housed in archives,
			 libraries, museums, and other educational institutions, as well as ongoing
			 documentary work, in order to augment and complement these endeavors and avoid
			 duplication of effort;
					(B)to solicit, reproduce, and collect—
						(i)video
			 and audio recordings of personal histories and testimonials of individuals who
			 participated in the Civil Rights movement, and
						(ii)visual and written
			 materials (such as letters, diaries, photographs, and ephemera) relevant to the
			 personal histories of individuals;
						(C)to create a
			 collection of the recordings and other materials obtained, and to catalog and
			 index the collection in a manner the Librarian and the Secretary consider
			 appropriate; and
					(D)to make the collection available for public
			 use through the Library of Congress and the National Museum of African American
			 History and Culture, as well as through such other methods as the Librarian and
			 the Secretary consider appropriate.
					(2)Role of Director
			 of MuseumThe Secretary shall carry out the Secretary’s duties
			 under this Act through the Director of the National Museum of African American
			 History and Culture.
				(b)Use of and
			 consultation with other entitiesThe Librarian and the Secretary
			 may carry out the activities described in subsection (a)(1) through agreements
			 and partnerships entered into with other government and private entities, and
			 may otherwise consult with interested persons (within the limits of available
			 resources) and develop appropriate guidelines and arrangements for soliciting,
			 acquiring, and making available recordings under the project under this
			 Act.
			(c)Services of
			 Experts and Consultants; Acceptance of Volunteer Services; Advance
			 PaymentsIn carrying out activities described in subsection
			 (a)(1), the Librarian and the Secretary may—
				(1)procure temporary
			 and intermittent services under section 3109 of title 5, United States
			 Code;
				(2)accept and utilize
			 the services of volunteers and other uncompensated personnel and reimburse them
			 for travel expenses, including per diem, as authorized under section 5703 of
			 title 5, United States Code; and
				(3)make advances of
			 money and payments in advance in accordance with section 3324 of title 31,
			 United States Code.
				(d)TimingAs
			 soon as practicable after the enactment of this Act, the Librarian and the
			 Secretary shall begin collecting video and audio recordings and other materials
			 under subsection (a)(1), and shall attempt to collect the first such recordings
			 from the oldest individuals involved.
			(e)DefinitionIn this Act, the term Civil Rights
			 movement means the movement to secure racial equality in the United
			 States for African Americans that, focusing on the period 1954 through 1968,
			 challenged the practice of racial segregation in the Nation and achieved equal
			 rights legislation for all American citizens.
			4.Private support
			 for Civil Rights History Project
			(a)Encouraging
			 Solicitation and Acceptance of donationsThe Librarian of
			 Congress and the Secretary are encouraged to solicit and accept donations of
			 funds and in-kind contributions to support activities under section 3.
			(b)Dedication of
			 Funds Provided to Library of CongressNotwithstanding any other
			 provision of law—
				(1)any funds donated
			 to the Librarian of Congress to support the activities of the Librarian under
			 section 3 shall be deposited entirely into an account established for such
			 purpose;
				(2)the funds
			 contained in such account shall be used solely to support such activities;
			 and
				(3)the Librarian of
			 Congress may not deposit into such account any funds donated to the Librarian
			 which are not donated for the exclusive purpose of supporting such
			 activities.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$500,000 for
			 fiscal year 2009; and
			(2)such sums as may
			 be necessary for each of the fiscal years 2010 through 2013.
			
	
		
			Passed the House of
			 Representatives September 17, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
